JOHNSON, Chief Justice,
would deny the writ application.
| tBased on the record, I find the Court of Appeal properly reversed the trial court’s denial of the motion to suppress. The probable cause evidence in this case is lacking as the anonymous Crime Stopper tip was approximately three months old and contained no corroborating information. Moreover, the “exigent circumstances” provided by the State — that the officers entered the home because people were beginning to gather outside and they did not want to attract attention — is unsupported by the evidence. The officers were in unmarked cars and were dressed in plain clothes, thus not alerting anyone to police action. Further, no testimony was provided to demonstrate that officers entered the home to conduct a protective sweep or that they believed other people were inside. A search warrant issued after illegal entry into the home does not cure the defect. Therefore, defendant’s motion to suppress evidence found after an unlawful search was properly granted by the trial court.